                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NEW YORK
                                      _____________________

                                     No 18-CV-3467 (JFB)(GRB)
                                      _____________________

      TRUSTEES OF THE NORTHEAST CARPENTERS HEALTH, PENSION, ANNUITY,
        APPRENTICESHIP, AND LABOR MANAGEMENT COOPERATION FUNDS,
                                                              Petitioners,

                                             VERSUS

                                    CEI CONTRACTORS, INC.,
                                                              Respondent.
                                       ___________________

                                    MEMORANDUM AND ORDER
                                          January 7, 2019
                                       ___________________


JOSEPH F. BIANCO, District Judge:                       At all relevant times, CEI Contractors
                                                    was bound to a collective bargaining
    Trustees of the Northeast Carpenters            agreement (“the CBA”) with the Northeast
Health, Pension, Annuity, Apprenticeship,           Regional Council of Carpenters (“the
and Labor Management Cooperation Funds              Union”). (Am. Pet. ¶ 7; Exs. A, B.) Under
(“petitioners” or “the Funds”) commenced            the CBA, employers such as CEI Contractors
this action to confirm an arbitration award         are required to make contributions to the
obtained against CEI Contractors, Inc.              Funds for all work performed within the
(“respondent” or “CEI Contractors”).                Union’s trade and geographical jurisdiction.
Petitioners also moved to recover attorney’s        (Am. Pet. ¶ 8; Ex. A.) The CBA provides that
fees and costs in connection with this action.      “[f]ailure on the part of the Employer to make
For the reasons set forth below, the Court          the required contributions . . . shall make the
confirms the arbitration award and grants           Employer liable for all contributions due, all
petitioners’ motion for fees and costs.             collection costs including auditing and
                                                    attorney fees, 20% of total due each Fund as
              I. BACKGROUND
                                                    liquidated damages, plus interest,” and that
A. Facts                                            “[t]he Employer agrees to comply with the
                                                    collections policy enacted by the governing
    The Court takes the following facts from        body of the designated recipient.” (Am. Pet.
the Funds’ amended petition to confirm the          Ex. B art. 16(b).)
arbitration award (“Am. Pet.”) and
accompanying exhibits. (ECF No. 1.)
    The Funds established a Joint Policy for            the arbitrator’s award, as well as attorney’s
Collection of Delinquent Contributions (“the            fees and costs incurred in the instant action.
Collection Policy”). (Am. Pet. ¶ 10; Ex. C.)            (ECF No. 1.) Petitioners served respondent
If an employer is found delinquent in its               on June 18, 2018. (ECF No. 8.) To date,
contributions, the Collection Policy awards,            respondent has not filed a response or
in addition to the delinquent contributions,            otherwise appeared in this action.
interest, liquidated damages, attorney’s fees,
arbitration fees, and audit costs. (Am. Pet.            II. CONFIRMATION OF ARBITRATION AWARD
¶¶ 11, 12, 13, 17; Ex. C. arts. 2.1(D), 6.1, 6.2,       A. Standard of Review
6.3.) The Collection Policy subjects disputes
relating to an employer’s failure to remit                  A motion to confirm an arbitral award
contributions to arbitration before the Funds’          should be “treated as akin to a motion for
designated      arbitrator.        (Am.      Pet.       summary judgment.” D.H. Blair & Co. v.
¶ 16; Ex. C art. 2.3.)                                  Gottdiener, 462 F.3d 95, 109 (2d Cir. 2006).
                                                        The standard of review at the summary
    Petitioners initiated arbitration under the         judgment stage is well settled. A court may
Collection Policy and mailed CEI                        grant a motion for summary judgment under
Contractors a Notice of Intent to Arbitrate             Federal Rule of Civil Procedure 56(a) only if
Delinquency dated January 22, 2018. (Am.                “the movant shows that there is no genuine
Pet. ¶ 18; Ex. D.) The arbitrator thereafter            dispute as to any material fact and the movant
held a hearing, found that CEI Contractors              is entitled to judgment as a matter of law.”
had violated the CBA by failing to make the             Fed. R. Civ. P. 56(a); Gonzalez v. City of
required contributions to the Funds for the             Schenectady, 728 F.3d 149, 154 (2d Cir.
payroll periods of October 2017 through                 2013). “The moving party bears the burden
January 2018, and ordered CEI Contractors               of showing that he or she is entitled to
to pay the Funds a total of $279,150.66,                summary judgment.” Huminski v. Corsones,
which      includes      (i) $238,848.64     in         396 F.3d 53, 69 (2d Cir. 2005).
deficiencies, (ii) $2,700.51 in pre-award
interest on the delinquent contributions, (iii)            A party asserting that a fact cannot be
$124.11 in added interest on past                          or is genuinely disputed must support
delinquencies, (iii) $35,827.30 in liquidated              the assertion by:        (A) citing to
damages, (iv) $900.00 in attorney’s fees and               particular parts of materials in the
(v) $750.00 for the arbitrator’s fee. (Am. Pet.            record,     including      depositions,
¶¶ 19-20; Ex. E.)                                          documents, electronically stored
                                                           information,        affidavits       or
     The Funds seek the full amount of the                 declarations, stipulations (including
arbitration award, interest from the date of the           those made for purposes of the
arbitration award through the date of                      motion        only),       admissions,
judgment, and attorney’s fees and costs                    interrogatory answers, or other
associated with this motion.                               materials; or (B) showing that the
B. Procedural History                                      materials cited do not establish the
                                                           absence or presence of a genuine
    On June 14, 2018, petitioners filed a                  dispute, or that an adverse party
petition in this Court, seeking confirmation of



                                                    2
   cannot produce admissible evidence                  it is insufficient for a party opposing
   to support the fact.                                summary judgment “merely to assert a
                                                       conclusion without supplying supporting
Fed. R. Civ. P. 56(c)(1). A court “is not to           arguments or facts.” BellSouth Telecomms.,
weigh the evidence but is instead required to          Inc. v. W.R. Grace & Co., 77 F.3d 603, 615
view the evidence in the light most favorable          (2d Cir. 1996) (quoting Research Automation
to the party opposing summary judgment, to             Corp., 585 F.2d at 33).
draw all reasonable inferences in favor of that
party,    and      to    eschew     credibility        B. Discussion
assessments.” Amnesty Am. v. Town of West
Hartford, 361 F.3d 113, 122 (2d Cir. 2004)                 “Section 301 of the Labor Management
(quoting Weyant v. Okst, 101 F.3d 845, 854             Relations Act (LMRA), 29 U.S.C. § 185
(2d Cir. 1996)); see also Anderson v. Liberty          (1994) provides federal courts with
Lobby, Inc., 477 U.S. 242, 248 (1986)                  jurisdiction over petitions brought to confirm
(summary judgment           unwarranted       if       labor arbitration awards.”        Local 802,
“evidence is such that a reasonable jury could         Associated Musicians of Greater N.Y. v.
return a verdict for the nonmoving party”).            Parker Meridien Hotel, 145 F.3d 85, 88 (2d
                                                       Cir. 1998).      “Confirmation of a labor
    Once the moving party meets its burden,            arbitration award under LMRA § 301 is ‘a
the opposing party “must do more than                  summary proceeding that merely makes what
simply show that there is some metaphysical            is already a final arbitration award a
doubt as to the material facts. . . . [T]he            judgment of the Court.’” N.Y. Med. Ctr. of
nonmoving party must come forward with                 Queens v. 1199 SEIU United Healthcare
specific facts showing that there is a genuine         Workers       E.,       No.     11-CV-04421
issue for trial.” Caldarola v. Calabrese, 298          (ENV)(RLM), 2012 WL 2179118, at *4
F.3d 156, 160 (2d Cir. 2002) (alterations in           (E.D.N.Y. June 13, 2012) (quoting N.Y.C.
original) (quoting Matsushita Elec. Indus.             Dist. Council of Carpenters Pension Fund v.
Co. v. Zenith Radio Corp., 475 U.S. 574, 586-          E. Millennium Constr., Inc., No. 03-CV-5122
87 (1986)). As the Supreme Court stated in             (DAB), 2003 WL 22773355, at *2 (S.D.N.Y.
Anderson, “[i]f the evidence is merely                 Nov. 21, 2003)).
colorable, or is not significantly probative,
summary judgment may be granted.” 477                      The Supreme Court has recognized that
U.S. at 249-50 (citations omitted). Thus, “the         the LMRA expresses a “federal policy of
mere existence of some alleged factual                 settling labor disputes by arbitration,” which
dispute between the parties alone will not             “would be undermined if courts had the final
defeat an otherwise properly supported                 say on the merits of the awards.” See United
motion for summary judgment.” Id. at 247-              Paperworkers Int’l Union, AFL–CIO v.
48. The nonmoving party may not rest upon              Misco, Inc., 484 U.S. 29, 36-37 (1987)
mere conclusory allegations or denials but             (quoting Steelworkers v. Enter. Wheel & Car
must set forth “‘concrete particulars’                 Corp., 363 U.S. 593, 596 (1960)).
showing that a trial is needed.” R.G. Grp. v.          Accordingly, “the courts play only a limited
Horn & Hardart Co., 751 F.2d 69, 77 (2d Cir.           role when asked to review the decision of an
1984) (quoting SEC v. Research Automation              arbitrator.” Id. at 36; see also, e.g., Major
Corp., 585 F.2d 31, 33 (2d Cir. 1978)). Thus,          League Baseball Players Ass’n v. Garvey,
                                                       532 U.S. 504, 509 (2001); First Nat’l


                                                   3
Supermarkets, Inc. v. Retail, Wholesale &              14-CV-1560 (GHW), 2014 WL 3844619, at
Chain Store Food Emps. Union Local 338,                *2 (S.D.N.Y. Aug. 1, 2014) (granting
Affiliated with the Retail, Wholesale & Dep’t          unopposed motion for summary judgment
Store Union, AFL–CIO, 118 F.3d 892, 896                under LMRA). Accordingly, the Court
(2d Cir. 1997); Local 1199, Drug, Hosp. &              confirms the arbitration award and awards
Health Care Emps. Union, RWDSU, AFL–                   petitioners $279,150.66.
CIO v. Brooks Drug Co., 956 F.2d 22, 24-25
(2d Cir. 1992). In this limited role, a court              The Court also awards petitioners interest
must confirm an arbitration award as long as           from the date of the arbitration award through
it “‘draws its essence from the collective             the date of judgment, at a rate of nine percent
bargaining agreement’ and is not the                   per year. “Whether to award prejudgment
arbitrator’s ‘own brand of industrial justice.’”       interest in an action to confirm an arbitration
First Nat’l Supermarkets, 118 F.3d at 896              award is in the discretion of the trial court,
(quoting Misco, 484 U.S. at 36). “Courts are           but there is a ‘presumption in favor of
not authorized to review the arbitrator’s              prejudgment interest.’” N.Y.C. Dist. Council
decision on the merits despite allegations that        of Carpenters v. Gen-Cap Indus., Inc., No. 11
the decision rests on factual errors or                Civ. 8425(JMF), 2012 WL 2958265, at *4
misinterprets the parties’ agreement.” Major           (S.D.N.Y. July 20, 2012) (quoting Waterside
League Baseball Players Ass’n, 532 U.S. at             Ocean Navigation Co. v. Int’l Navigation,
509. Indeed, “serious error,” and                      Ltd., 737 F.2d 150, 154 (2d Cir. 1984)).
“improvident, even silly, factfinding do[ ] not        Although the interest rate is also a
provide a basis for a reviewing court to refuse        discretionary decision, “[t]he ‘common
to enforce the award.” Id. (citations omitted).        practice’ among courts within the Second
                                                       Circuit is to grant interest at a rate of nine
    Here, the Court concludes that the                 percent per annum—which is the rate of
arbitrator’s award draws its essence from the          prejudgment interest under New York State
CBA and that it was based on uncontroverted            law,               N.Y.                 C.P.L.R.
evidence that CEI Contractors had failed to            §§ 5001-5004—from the time of the award to
pay $238,848.64 in contributions to the                the date of the judgment confirming the
Funds for the payroll periods of October 2017          award.” Id. (quoting E. Millennium Constr.,
through January 2018. The Collection Policy            Inc., 2003 WL 22773355, at *3). In light of
entitles the Funds to recover $238,848.64 in           the presumption in favor of prejudgment
deficiencies, as well as $2,700.51 for pre-            interest, the Court concludes, in its discretion,
award interest, $124.11 in added interest on           that petitioners are entitled to such interest at
past delinquencies, $35,827.30 in liquidated           a rate of nine percent per year.
damages, $900 in attorney’s fees, and the
arbitrator’s fee of $750. Finally, nothing in               In sum, the Court awards petitioners
the record suggests “that the arbitrator’s             $279,150.66, as well as prejudgment interest
award was procured through fraud or                    at a rate of nine percent per year from the date
dishonesty or that any other basis for                 of the arbitration award through the date of
overturning the award exists.” Trs. for the            judgment.
Mason Tenders Dist. Council Welfare Fund,
Pension Fund, Annuity Fund & Training
Program Fund v. Odessy Constr. Corp., No.


                                                   4
     III. PETITIONERS’ ENTITLEMENT TO                  justification.’” E. Millennium Constr., Inc.,
        ATTORNEY’S FEES AND COSTS                      2003 WL 22773355, at *2 (quoting Int’l
                                                       Chem. Workers Union (AFL-CIO), Local No.
    Petitioners also assert that they are              227 v. BASF Wyandotte Corp., 774 F.2d 43,
entitled to attorney’s fees and costs incurred         47 (2d Cir. 1985)); see also, e.g., TNS Mgmt.
in prosecuting this action.                            Servs., 2014 WL 100008, at *4 (collecting
                                                       cases).
     “The general rule in our legal system is
that each party must pay its own attorney’s                Here, the Court need not decide whether
fees and expenses.” Perdue v. Kenny A. ex              respondent refused to abide by the
rel. Winn, 559 U.S. 542, 550 (2010). Neither           arbitrator’s award without justification
LMRA § 301 nor the Federal Arbitration Act,            because the Collection Policy obligates
9 U.S.C. § 1 et seq. authorizes the award of           employers who fail to make timely
attorney’s fees in an action to confirm an             contributions to the Funds to pay attorney’s
arbitration award. See, e.g., Trs. of N.Y.C.           fees and costs incurred in recovering the
Dist. Council of Carpenters Pension Fund v.            delinquent contributions. (See Am. Pet. Ex.
TNS Mgmt. Servs., Inc., No. 13-CV-2716                 C arts. 1.1(C)(4), 6.2, 6.3.) This agreement is
(JMF), 2014 WL 100008, at *4 (S.D.N.Y.                 a sufficient basis upon which to award
Jan. 10, 2014); Trs. of N.Y.C. Dist. Council of        attorney’s fees and costs. See N.Y.C. Dist.
Carpenters Pension Fund v. Dejil Sys., Inc.,           Council of Carpenters Pension Fund v.
No. 12-CV-005 (JMF), 2012 WL 3744802, at               Dafna Constr. Co., 438 F. Supp. 2d 238, 242
*4 (S.D.N.Y. Aug. 29, 2012). Moreover,                 (S.D.N.Y. 2006) (“Whether [the defendant]
although Section 502(g) of the Employee                had no justification in refusing to comply
Retirement Income Security Act (“ERISA”)               with the arbitrator’s ruling is irrelevant,
requires an award of attorney’s fees to a plan         however, because the Agreement itself
that prevails in an action to recover                  requires [the defendant] to pay attorneys’
delinquent contributions under a collective            fees incurred by the Trustees in seeking
bargaining agreement, see 29 U.S.C.                    confirmation. . . . Since the parties bargained
§ 1132(g)(2)(D), “this does not necessarily            for the awarding of attorneys’ fees in this
mean that a successful party is also entitled to       precise circumstance, the Court respects their
its costs and attorney’s fees in bringing a            agreement and orders [the defendant] to pay
petition to confirm an arbitration award,”             the costs incurred by the Trustees in seeking
Abondolo v. Jerry WWHS Co., 829 F. Supp.               confirmation of the arbitrator’s award.”); Trs.
2d 120, 130 (E.D.N.Y. 2011); accord TNS                of N.Y.C. Dist. Council of Carpenters
Mgmt. Servs., 2014 WL 100008, at *4; Dejil             Pension Fund, Welfare Fund, Annuity Fund,
Sys., 2012 WL 3744802, at *4.                          & Apprenticeship, Journeyman Retraining,
                                                       Educ. & Indus. Fund v. Alliance Workroom
    Nonetheless, “because a court may, in the          Corp., No. 13-CV-5096 (KPF), 2013 WL
exercise of its inherent equitable powers,             6498165, at *6 (S.D.N.Y. Dec. 11, 2013)
award attorney’s fees when opposing counsel            (holding that CBA authorized award of
acts in bad faith, attorney’s fees and costs           attorney’s fees and costs in action to confirm
may be proper when a party opposing                    arbitration award). Accordingly, the Court
confirmation of arbitration award ‘refuses to          concludes that petitioners are entitled to
abide by an arbitrator’s decision without              recover attorney’s fees and costs.


                                                   5
A. Attorney’s Fees                                      Simmons v. N.Y.C. Transit Auth., 575 F.3d
                                                        170, 174 (2d Cir. 2009)). This Court follows
    The Court uses the “lodestar figure,”               the Second Circuit’s “forum rule,” which
which is determined by multiplying the                  “generally requires use of the hourly rates
number of hours reasonably expended on a                employed in the district in which the
case by a reasonable hourly rate, to calculate          reviewing court sits in calculating the
reasonable attorney’s fees. See Hensley v.              presumptively reasonable fee.” Id. at 290
Eckerhart, 461 U.S. 424, 433 (1983); see also           (quoting Simmons, 575 F.3d at 174).            In
Luciano v. Olsten Corp., 109 F.3d 111, 115              Arbor Hill, the Second Circuit also instructed
(2d Cir. 1997). “Both [the Second Circuit]              district courts to consider the factors set forth
and the Supreme Court have held that the                in Johnson v. Georgia Highway Express,
lodestar . . . creates a ‘presumptively                 Inc., 488 F.2d 714 (5th Cir. 1974), abrogated
reasonable fee.’” Millea v. Metro–North R.R.            on other grounds by Blanchard v. Bergeron,
Co., 658 F.3d 154, 166 (2d Cir. 2011)                   489 U.S. 87 (1989). See 522 F.3d at 190. The
(quoting Arbor Hill Concerned Citizens                  twelve Johnson factors are:
Neighborhood Ass’n v. Cty. of Albany, 522
F.3d 182, 183 (2d Cir. 2008)). “[T]he                       (1) the time and labor required;
lodestar figure includes most, if not all, of the           (2) the novelty and difficulty of the
relevant factors constituting a ‘reasonable’                questions; (3) the level of skill
attorney’s fee.” Perdue, 559 U.S. at 553                    required to perform the legal service
(quoting Pennsylvania v. Del. Valley                        properly; (4) the preclusion of
Citizens’ Council for Clean Air, 478 U.S.                   employment by the attorney due to
546, 565-66 (1986)). Thus, the Supreme                      acceptance of the case; (5) the
Court has recognized that “the lodestar                     attorney’s customary hourly rate;
method produces an award that roughly                       (6) whether the fee is fixed or
approximates the fee that the prevailing                    contingent; (7) the time limitations
attorney would have received if he or she had               imposed by the client or the
been representing a paying client who was                   circumstances; (8) the amount
billed by the hour in a comparable case.” Id.               involved in the case and the results
at 551 (emphasis in original). “The burden is               obtained; (9) the experience,
on the party seeking attorney’s fees to submit              reputation, and ability of the
sufficient evidence to support the hours                    attorneys; (10) the “undesirability” of
worked and the rates claimed.” Hugee v.                     the case; (11) the nature and length of
Kimso Apartments, LLC, 852 F. Supp. 2d                      the professional relationship with the
281, 298 (E.D.N.Y. 2012).                                   client; and (12) awards in similar
                                                            cases.
    1. Reasonable Hourly Rate
                                                        Id. at 186 n.3 (quoting Johnson, 488 F.2d at
    A “reasonable hourly rate” is “‘what a
                                                        717-19).     “The burden rests with the
reasonable, paying client would be willing to
                                                        prevailing party ‘to justify the reasonableness
pay,’ given that such a party wishes ‘to spend
                                                        of the requested rate.’” Hugee, 852 F. Supp.
the minimum necessary to litigate the case
                                                        2d at 298 (quoting Blum v. Stenson, 465 U.S.
effectively.’” Bergerson v. N.Y. State Office
                                                        886, 895 n.11 (1984)).
of Mental Health, Cent. N.Y. Psychiatric Ctr.,
652 F.3d 277, 289 (2d Cir. 2011) (quoting


                                                    6
    Courts in this district have concluded that         appear to reflect any work performed by legal
approximately $200 to $325 is a reasonable              assistants. Accordingly, the Court need not
hourly rate for senior associates, and that             determine whether the hourly rate requested
$100 to $200 is a reasonable hourly rate for            is appropriate.
more junior associates. See, e.g., Pall Corp.
v. 3M Purification Inc., Nos. 97-CV-7599                   2. Reasonable Hours
(RRM)(ETB), 03-CV-0092 (RRM)(ETB),                           Having determined a reasonable hourly
2012 WL 1979297, at *4 (E.D.N.Y. June 1,                rate for petitioners’ counsel, the Court must
2012) (collecting cases). Of course, “the               determine the reasonable number of hours
range of ‘reasonable’ attorney fee rates in this        expended by petitioners’ counsel in this
district varies depending on the type of case,          litigation.
the nature of the litigation, the size of the
firm, and the expertise of its attorneys.”                   “The party seeking attorney’s fees also
Siracuse v. Program for the Dev. of Human               bears the burden of establishing that the
Potential, No. 07-CV-2205 (CLP), 2012 WL                number of hours for which compensation is
1624291, at *30 (E.D.N.Y. Apr. 30, 2012).               sought is reasonable.” Custodio v. Am. Chain
                                                        Link & Constr., Inc., No. 06-CV-7148 (GBD)
    Here, petitioners request an hourly rate of         (HBP), 2014 WL 116147, at *9 (S.D.N.Y.
$225 for Virginia & Ambinder, LLP                       Jan. 13, 2014) (citing Cruz v. Local Union
associate Nicole Marimon. (Am. Pet. ¶ 25.)              No. 3 of Int’l Bhd. of Elec. Workers, 34 F.3d
Ms. Marimon is a 2014 graduate of Fordham               1148, 1160 (2d Cir. 1994)). “Applications
University School of Law. (Id.)             Ms.         for fee awards should generally be
Marimon avers that she “ha[s] handled the               documented by contemporaneously created
prosecution of numerous ERISA collections               time records that specify, for each attorney,
actions.” (Id.) Ms. Marimon also avers that             the date, the hours expended, and the nature
the requested hourly rate is “similar to or             of the work done.” Kirsch v. Fleet St., Ltd.,
lower than the rates typically charged by               148 F.3d 149, 173 (2d Cir. 1998). “Hours
attorneys of commensurate skill and                     that are ‘excessive, redundant, or otherwise
experience in similar actions [in the district].”       unnecessary,’ are to be excluded, and in
(Id. ¶ 27.)                                             dealing with such surplusage, the court has
                                                        discretion simply to deduct a reasonable
    In light of the prevailing hourly rates in          percentage of the number of hours claimed
this district and all other factors set forth in        ‘as a practical means of trimming fat from a
Arbor Hill and Johnson, the Court concludes             fee application.’” Id. (quoting Hensley, 461
that the hourly rate of $225 is too high, given         U.S. at 434; then quoting N.Y. Ass’n for
that Ms. Marimon graduated from law school              Retarded Children, Inc. v. Carey, 711 F.2d
in 2014.       Given her current level of               1136, 1146 (2d Cir. 1983)); see also Lunday
experience, the Court concludes in its                  v. City of Albany, 42 F.3d 131, 134 (2d Cir.
discretion that Ms. Marimon’s time shall be
                                                        1994) (“We do not require that the court set
compensated at $200 per hour.                           forth item-by-item findings concerning what
    Petitioners also request a rate of $100 per         may be countless objections to individual
hour for the work performed by legal                    billing items.”).
assistants. (Id. ¶ 26.) However, the invoice
submitted by petitioners’ counsel does not


                                                    7
    Petitioners have submitted a printout of          and the fact that the motion was unopposed.
an invoice sent by Virginia & Ambinder,               Accordingly, the Court calculates the
LLP to the Funds for professional services            lodestar figure to be $180.00.
rendered in connection with the instant
action. (Am. Pet. Ex. F.) This invoice shows              The Court sees no reason to depart from
that Ms. Marimon billed 0.9 hours on this             the lodestar figure in this case. See, e.g.,
matter. (Id.)                                         Perdue, 559 U.S. at 553 (noting that lodestar
                                                      figure includes “most, if not all,” relevant
    At the outset, the Court concludes that the       factors in setting reasonable attorney’s fees).
invoice        printout      satisfies      the       Therefore, the Court awards petitioners
contemporaneous records requirement.                  $180.00 in attorney’s fees.
Courts accept the printout of an invoice that
provides “a clear description of the work             B. Costs
performed, the time spent on the respective               “As for costs, a court will generally
matter, the attorney who rendered services,           award ‘those reasonable out-of-pocket
and the date the services were performed.”            expenses incurred by attorneys and ordinarily
Big R Food Warehouses v. Local 338                    charged to their clients.’” Pennacchio v.
RWDSU, 896 F. Supp. 292, 295 (E.D.N.Y.                Powers, No. 05-CV-985 (RRM)(RML), 2011
1995); see also, e.g., Home Loan Inv. Bank,           WL 2945825, at *2 (E.D.N.Y. July 21, 2011)
F.S.B. v. Goodness & Mercy, Inc., No. 10-             (quoting LeBlanc–Sternberg v. Fletcher, 143
CV-4677 (ADS)(ETB), 2012 WL 1078963,                  F.3d 748, 763 (2d Cir. 1998)). “The fee
at *7 (E.D.N.Y. Jan. 4, 2012), report and             applicant bears the burden of adequately
recommendation adopted, 2012 WL 1078886               documenting and itemizing the costs
(E.D.N.Y. Mar. 30, 2012); Fuerst v. Fuerst,           requested.” Id.; accord First Keystone
No. 10-CV-3941, 2012 WL 1145934, at *4                Consultants, Inc. v. Schlesinger Elec.
(E.D.N.Y. Apr. 5, 2012); New Paltz Cent.              Contractors,      Inc.,    No.      10-CV-696
Sch. Dist. v. St. Pierre, No. 02-CV-981               (KAM)(SMG), 2013 WL 950573, at *10
(FJS)(RFT), 2007 WL 655603, at *1-2                   (E.D.N.Y. Mar. 12, 2013). In particular,
(N.D.N.Y. Feb. 26, 2007); Boster v. Braccia,          under Local Civil Rule 54.1, “the party must
No. 06-CV-4756 (JG)(RER), 2007 WL                     include as part of the request ‘an affidavit that
4287704, at *2 (E.D.N.Y. Dec. 4, 2007). The           the costs claimed are allowable by law, are
time record submitted by petitioners provides         correctly stated and were necessarily
this information in sufficient detail, as it          incurred,’” and “[b]ills for the costs claimed
includes a description of the work performed,         must be attached as exhibits.” D.J. ex rel.
the initials of the individual who performed          Roberts v. City of New York, No. 11-CV-
the work, the dates on which the work was             5458 (JGK)(DF), 2012 WL 5431034, at *9
performed, and the amount of time spent on            (S.D.N.Y. Oct. 16, 2012) (quoting Local Civ.
the various projects (Am. Pet. Ex. F), and Ms.        R. 54.1(a)), report and recommendation
Marimon avers that it is a contemporaneous            adopted, 2012 WL 5429521 (S.D.N.Y. Nov.
time record (Am. Pet. ¶ 24).                          7, 2012).
    In addition, the Court concludes that 0.9              Here, petitioners request $475.00 in
hours is a reasonable number of hours billed,         litigation costs for the court filing and service
given the description of the tasks performed          fees. (See Am. Pet. ¶ 29.) This cost is



                                                  8
